DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on March 1, 2021. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1, 3-10, 12-19, and 21-30 have been examined and rejected. This Office action is responsive to the amendment filed on March 1, 2021 which has been entered in the above identified application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
5.	Claims 1, 3, 5, 10, 12, 14, 19, 21, 23, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al (Pub. No. US 2009/0083710 A1), in view of Mehta et al (U.S. Patent No. 7,627,648), and further in view of Shenoy et al (U.S. Patent No. 8,688,491 B1) (which incorporates Hosagrahara (U.S. Patent No. 7,613,589) by reference [see Shenoy, column 5, lines 22-27]).

5-1.	Regarding claims 1, 10, and 19, Best teaches the claim comprising creating, by a server computer, a demonstration, the demonstration comprising a plurality of scenes illustrating usage of a software product, the plurality of scenes comprising one or more screen images uploaded to the server, the one or more screen images obtained by a user executing the software product, by disclosing using a software demonstration creation tool to create a software demonstration by capturing one or more screenshots that depict an operating state of a user’s computer [paragraphs 23, 47]. 
	Best teaches... providing, by the server computer, the demonstration to the user device, by disclosing that the software demonstration author may publish the software demonstration for review [paragraph 103] where a reviewer may access the software demonstration [paragraph 107].
Best does not expressly teach receiving, by the server computer, an indication of a clickable hot spot on at least one of the one or more screen images, the clickable hot spot including a data entry field in which a user of the demonstration on the user device may enter data. Mehta discloses creating a tailored image of a web page for viewing on a user’s mobile device, the tailored image being created with one or more selectable (e.g., clickable) hotspots associated with dynamic content within the page [column 13, lines 3-9]. A page is selected [column 13, lines 12-13] and a tailored image of the selected page is created [column 13, lines 13-15]. Selectable content within the selected page is identified, and hotspots associated with the selectable content are created within the tailored image [column 13, lines 18-20]. Selectable content includes drop-down lists, text entry fields, click boxes, radio buttons, and buttons [column 13, lines 20-26]. Hotspots in the tailored image provide similar functionality as the associated selectable content [column 13, lines 34-36]. The process of selecting a page and associating hotspots on a tailored image corresponding to the selected page may be done manually by a user [column 13, lines 59-64, figure 4C]. For example, a user may select a page [column 14, lines 45-47] and give instructions to a tailoring application to tailor an image of the selected page [column 14, lines 62-65]. An image of the page is generated, such as in the form of a user selectable JPEG [column 14, line 65 to column 15, line 5]. The user may then select a subsection which is also converted into an image [column 15, lines 5-14], such as for example, a login section with entry boxes [column 15, lines 26-29; column 17, lines 40-46; figures 6-7]. The user may select one or more elements of selectable content on the page for which hotspots will be created [column 15, lines 42-45]. The tailoring application may then display the entire tailored image of the page for the user in a “clickable” form [column 15, lines 49-54]. The tailored page may be shared with other users [column 17, lines 57-67]. This would allow the user to more easily generate a custom tailored page from an image of a selected page that contains selectable content that behaves much like it did on the selected page. Since Best discloses the ability to create hotspots on an image to make the demonstration appear more realistic and lifelike [Best, paragraph 46, lines 9-16], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create hotspots in the image that provide similar functionality as the associated selectable content the image was generated from, as taught by Mehta. This would provide a more realistic feel to the image being presented. 
Best-Mehta do not expressly teach the demonstration further comprising a tracker, the tracker configured to monitor the occurrence of selected events on a user device on which the demonstration is used and record each occurrence of the selected events to a local storage on the user device, the selected events comprising tracking data indicative of how the demonstration is used by a user on the user device;... and receiving, by the server computer, the tracking data from the user device. Shenoy discloses issuing software trials and demonstrations [Shenoy, column 4, lines 42-45], stored on a server [Shenoy, column 5, lines 9-10], to users for sales and marketing purposes [Shenoy, column 1, lines 60-61] as well as for testing [Shenoy, column 2, lines 4-5]. A monitor tool and metric tool [Shenoy, column 5, lines 21-27] tracks usage data including button presses, keyboard inputs, features used, etc. [Shenoy, column 6, lines 20-51; column 9, lines 23-27]. All input device activities are logged, such as keystrokes and buttons pressed [Shenoy, column 6, lines 49-51], any errors encountered including repeated usage of certain User Interface elements [Shenoy, column 9, lines 9-18], and all blocks and functions used [Shenoy, column 9, lines 23-27]. The logged data is sent to the server [Shenoy, column 6, lines 51-53]. This would help better evaluate the demonstration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track usage data, as taught by Shenoy. This would help the author better evaluate the demonstration.
 
5-2.	Regarding claims 3, 12, and 21, Best-Mehta-Shenoy teach all the limitations of claims 1, 10, and 19 respectively, wherein the selected events comprise at least one of a page load, a button click, a page scroll, a selection of a menu option, and an entry of text in a data entry field, by disclosing logging all input device activities, such as keystrokes and buttons pressed [Shenoy, column 6, lines 49-51], any errors encountered including repeated usage of certain User Interface elements [Shenoy, column 9, lines 9-18], and all blocks and functions used [Shenoy, column 9, lines 23-27].

5-3.	Regarding claims 5, 14, and 23, Best-Mehta-Shenoy teach all the limitations of claims 1, 10, and 19 respectively, wherein the tracking feature is configured to be toggled on and off during build of the demonstration, by disclosing that tracking may be disabled [Hosagrahara, column 12, lines 36-37].

wherein the selected events comprise selection of a menu option that enters data in the data entry field, by disclosing that user interface elements include hotspots that provide the functionality of drop-down lists, text entry fields, click boxes, radio buttons, and buttons [Mehta, column 13, lines 20-26, 34-36]. For example, a hotspot provides the functionality of data entry fields for a user ID and Password, along with drop-down lists that allow entry of data in the data fields [Mehta, figure 7]. Since all input device activities are logged, such as keystrokes and buttons pressed [Shenoy, column 6, lines 49-51], any errors encountered including repeated usage of certain User Interface elements [Shenoy, column 9, lines 9-18], and all blocks and functions used [Shenoy, column 9, lines 23-27], activities involving the use of the drop-down lists and data entry fields will be tracked.

6.	Claims 4, 13, and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Best et al (Pub. No. US 2009/0083710 A1), in view of Mehta et al (U.S. Patent No. 7,627,648), in view of Shenoy et al (U.S. Patent No. 8,688,491 B1) (which incorporates Hosagrahara (U.S. Patent No. 7,613,589) by reference [see Shenoy, column 5, lines 22-27]), and further in view of Anderson et al (U.S. Patent No. 10,628,278).

6-1.	Regarding claims 4, 13, and 22, Best-Mehta-Shenoy teach all the limitations of claims 1, 10, and 19 respectively, further comprising:... determining, by the server computer, at least one of how often a selected feature is utilized within the demonstration, what pages are hit during a use of the demonstration, how long the demonstration takes to complete, and the devices used to present the demonstration, by disclosing logging the amount of time the user spent on trying each software product in the trial, including the types of demos that are reviewed by the user [Shenoy, column 6, lines 23-28]. All input device activities, such as keystrokes and buttons pressed [Shenoy, column 6, lines 49-51], any [column 9, lines 9-18], and all blocks and functions used are also logged [Shenoy, column 9, lines 23-27].
	Although Best-Mehta-Shenoy disclose that the server is available to devices over a network [Shenoy, column 5, lines 1-8] where a request may be received from a user asking for a trial [Shenoy, column 5, lines 45-49], in which case, the trial is issued and usage data collected [Shenoy, column 6, lines 51-53], Best-Mehta-Shenoy do not expressly teach collating, by the server computer, data from a plurality of demonstration sessions. Anderson discloses collecting, from a plurality of computing systems, system log files comprising a plurality of log messages that correspond to activities within the system [column 4, lines 50-55]. The activities are processed to identify which ones are end-user activities [column 4, line 62 to column 5, line 10] and the data is mined to serve various goals, such as to improve system interaction [column 1, lines 17-20]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collate activity data from a plurality of users, as taught by Anderson. Evaluation of usage data from a group of users would help developers further improve system interaction for an application.

7.	Claims 6, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al (Pub. No. US 2009/0083710 A1), in view of Mehta et al (U.S. Patent No. 7,627,648), in view of Shenoy et al (U.S. Patent No. 8,688,491 B1) (which incorporates Hosagrahara (U.S. Patent No. 7,613,589) by reference [see Shenoy, column 5, lines 22-27]), and further in view of Pesek et al (Pub. No. US 2015/0032887).

7-1.	Regarding claims 6, 15, and 24, Best-Mehta-Shenoy teach all the limitations of claims 1, 10, and 19 respectively. Best-Mehta-Shenoy do not expressly teach wherein the tracking data is anonymized prior to presentation to a developer. Pesek discloses anonymizing application usage data [paragraph 28]. This would help protect the privacy of users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to anonymize usage data, as taught by Pesek. This would help protect the privacy of users.

8.	Claims 7, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al (Pub. No. US 2009/0083710 A1), in view of Mehta et al (U.S. Patent No. 7,627,648), in view of Shenoy et al (U.S. Patent No. 8,688,491 B1) (which incorporates Hosagrahara (U.S. Patent No. 7,613,589) by reference [see Shenoy, column 5, lines 22-27]), and further in view of Reding et al (U.S. Patent No. 7,836,147).

8-1.	Regarding claims 7, 16, and 25, Best-Mehta-Shenoy teach all the limitations of claims 1, 10, and 19 respectively, further comprising: storing, by the server computer, the tracking data to a storage device upon receipt of a tracking data completion acknowledgement from the user device, by disclosing that report usage may be sent when the user has finished testing the software and logged out of the system [Shenoy, column 9, lines 45-48].
Best-Mehta-Shenoy do not expressly teach rejecting, by the server computer, the tracking data when the tracking data completion acknowledgement has not been received after expiration of a time limit following receipt of first tracking data from the user device. Reding discloses requiring a confirmation before a timeout period before data can be transmitted between devices [claims 1, 5]. This would help ensure the intentions of the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to require, before transmission of the usage data of Best-Shenoy, a confirmation before timeout period as taught by Reding. This would help ensure the intentions of the user.

9.	Claims 8, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al (Pub. No. US 2009/0083710 A1), in view of Mehta et al (U.S. Patent No. 7,627,648), in view of Shenoy et al (U.S. Patent No. 8,688,491 B1) (which incorporates Hosagrahara (U.S. Patent No. 7,613,589) by reference [see Shenoy, column 5, lines 22-27]), and further in view of Wright, Jr. et al (U.S. Patent No. 5,857,201).

9-1.	Regarding claims 8, 17, and 26, Best-Mehta-Shenoy teach all the limitations of claims 1, 10, and 19 respectively. Best-Mehta-Shenoy do not expressly teach wherein the tracker is configured to delete the tracking data from the user device upon receipt of a receipt acknowledgement from a server indicating that the server has received the tracking data. Wright discloses that once a client completes transmission of data to a server, the client deletes the data [column 9, lines 4-16]. This would help prevent the accidental leakage of data from the client. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delete the usage data of Best-Shenoy after the data is transmitted to a server, as taught by Wright. This would help prevent the accidental leakage of data from the client.

10.	Claims 9, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al (Pub. No. US 2009/0083710 A1), in view of Mehta et al (U.S. Patent No. 7,627,648), in view of Shenoy et al (U.S. Patent No. 8,688,491 B1) (which incorporates Hosagrahara (U.S. Patent No. 7,613,589) by reference [see Shenoy, column 5, lines 22-27]), and further in view of Lundy et al (U.S. Patent No. 7,904,079).

10-1.	Regarding claims 9, 18, and 27, Best-Mehta-Shenoy teach all the limitations of claims 1, 10, and 19 respectively. Best-Mehta-Shenoy do not expressly teach wherein the tracker is configured to delete an oldest tracking data in the local storage when the local storage of tracking data exceeds a threshold such that a more recent tracking data can be stored. Lundy discloses deleting log-data that is older than a certain designated period of time so as to conserve storage space, as well as deleting the oldest data once a designated storage space becomes full [column 6, lines 1-6]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delete an oldest log-data using the method of Lundy. This would help conserve storage space and ensure the latest log-data will be saved.

Response to Arguments
11.	The Examiner acknowledges the Applicant’s amendments to claims 1, 3, 10, 12, 19, and 21, the cancellation of claims 2, 11, and 20, and the addition of claims 28-30.
Applicant alleges that the Examiner’s rejections of certain dependent claims indicates that the claims are rejected over the combination of Best (Pub. No. US 2009/0083710 A1) and Shenoy (U.S. Patent No. 8,688,491 B1) (as applied to claims 1, 10, and 19) plus another reference – erroneously excluding the teaching of Hosagrahara (U.S. Patent No. 7,613,589) relied upon in rejecting base claims 1, 10, and 19. Examiner notes that Shenoy incorporates Hosagrahara by reference [Shenoy, column 5, lines 22-27]. Information incorporated by reference is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed. See MPEP 2163.07(b). Examiner was merely pointing out that text from Hosagrahara is contained within Shenoy, and not that Hosagrahara is being used as an additional reference in a combination under 103 to reject claims 1, 10, and 19. Because of the incorporation by reference, recitation of Shenoy in the rejection of the claims would include the text contained within Hosagrahara. Therefore, Hosagrahara was not erroneously excluded in rejecting the dependent claims in the prior action. Examiner has 
	Regarding independent claim 1, Applicant alleges that Best et al (Pub. No. US 2009/0083710 A1) in view of Shenoy et al (U.S. Patent No. 8,688,491 B1) do not teach “receiving [] an indication of a clickable hot spot on at least one of the one or more screen images, the clickable hot spot including a data entry field in which a user of the demonstration on the user device may enter data,” as has been amended to the claim. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Best, in view of Mehta et al (U.S. Patent No. 7,627,648), and further in view of Shenoy. Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Similar arguments have been presented for independent claims 10 and 19 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 3-9, 12-18, and 21-30 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 10, and 19. However, as discussed above, Best, in view of Mehta, and further in view of Shenoy are considered to teach claims 1, 10, and 19, and consequently, claims 3-9, 12-18, and 21-30 are rejected.	

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178